Citation Nr: 1549275	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury with residual headaches and giddiness.

2.  Entitlement to an initial evaluation in excess of 10 percent for costochondritis.  

3.  Entitlement to a compensable evaluation for condyloma acuminata of the penis shaft.

4.  Entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus, type II.

5.  Entitlement to service connection for a back injury.

6.  Entitlement to service connection for a shoulder injury.

7.  Entitlement to service connection for bladder cancer, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, August 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to service connection for metabolic syndrome and ischemic heart disease, as well as whether new and material evidence has been received to reopen claims of entitlement to service connection for depression and hypertension, have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury and entitlement to service connection for bladder cancer, to include as secondary to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In correspondence dated and received in March 2015, the Veteran's attorney indicated that the Veteran desired to withdraw his appeals for entitlement to an initial evaluation in excess of 10 percent for costochondritis, entitlement to a compensable evaluation for condyloma acuminata of the penis shaft, entitlement to an evaluation in excess of 10 percent for diabetes mellitus, entitlement to service connection for a back injury, and entitlement to service connection for a shoulder injury.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to an initial evaluation in excess of 10 percent for costochondritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for withdrawal of the appeal for entitlement to a compensable evaluation for condyloma acuminata of the penis shaft have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3. The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4. The criteria for withdrawal of the appeal for entitlement to service connection for a back injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5. The criteria for withdrawal of the appeal for entitlement to service connection for a shoulder injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In correspondence received in March 2015, the Veteran's attorney indicated that the Veteran wished to withdraw the issues of entitlement to an initial evaluation in excess of 10 percent for costochondritis, entitlement to a compensable evaluation for condyloma acuminata of the penis shaft, entitlement to an evaluation in excess of 10 percent for diabetes mellitus, entitlement to service connection for a back injury, and entitlement to service connection for a shoulder injury.  This correspondence was received after the October 2014 Certification of Appeal, but prior to the promulgation of a Board decision in the appeal and constitutes withdrawal of the appeal of the above listed issues.  Hence, there remains no allegation of error of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal further as to these issues.


ORDER

The claim of entitlement to an initial evaluation in excess of 10 percent for costochondritis has been withdrawn.  

The claim of entitlement to a compensable evaluation for condyloma acuminata of the penis shaft has been withdrawn.  

The claim of entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II, has been withdrawn.  

The claim of entitlement to service connection for a back injury has been withdrawn.  

The claim of entitlement to service connection for a shoulder injury has been withdrawn.  


REMAND

The Veteran also seeks entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury with residual headaches and giddiness as well as entitlement to service connection for bladder cancer.  Unfortunately, the Board finds that additional development must be conducted before these issues can be adjudicated on the merits.  

With respect to the claim of entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury with residual headaches and giddiness, the Veteran was most recently provided with a VA examination with respect to this claim in June 2010, over 5 years ago.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Based on the Veteran's description of his symptoms, the Board finds that there is credible evidence that the Veteran's traumatic brain injury may have worsened since his last examination.  Accordingly, the Board concludes that a new examination is warranted to determine the current extent and severity of the Veteran's traumatic brain injury.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the claim of entitlement to service connection for bladder cancer, to include as secondary to service-connected disability, the Board notes that the Veteran has not been provided with a VA examination with respect to this claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, in March 2015, T. K. Guthrie, M.D., a practicing family physician contacted by the Veteran's attorney, submitted correspondence following a review of the Veteran's claims file in which he opined that the Veteran's diagnosed bladder cancer was "as likely as not" in part causally related to his service-connected condyloma acuminata and/or his service-connected diabetes mellitus, type II.  As such, the elements of McClendon are met in this case with respect to the issue of service connection for bladder cancer, to include as secondary to service-connected disability.  Therefore, a VA examination is required to determine the likely etiology of the Veteran's bladder cancer.

The Board acknowledges that the VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  However, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to such opinions is within the province of the Board.  Id.  Thus, in this case, as the March 2015 private medical opinion was obtained from a physician who is not the Veteran's primary care physician, who did not personally examine the Veteran, and who is not shown to be a specialist in urology or oncology, the Board finds that it is appropriate to obtain a VA examination and opinion in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the current nature and severity of his service-connected TBI disability, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination, TBI Examination Guidelines.

The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's bladder cancer.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence of record the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer had its onset in service or is otherwise related to his military service.

(b) If the above opinion is negative, then the examiner is asked to also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer was caused or aggravated by a service-connected disability, to include condyloma acuminata and diabetes mellitus, type II.  In providing this opinion, the examiner is asked to explicitly reference and comment upon the opinions set forth in the March 2015 correspondence from T. K. Guthrie, M.D.

Aggravation is defined as the permanent worsening beyond the natural progression of the disease or illness.

A complete rationale must be provided for any opinion offered.

3.  After the development requested is completed, readjudicate the issue of entitlement to service connection for bladder cancer, to include as due to service-connected disability, and entitlement to a higher initial evaluation for traumatic brain injury.  If any benefit sought remains denied, then furnish the Veteran and his attorney with a supplemental statement of the case; following a reasonable period to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


